DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 09/15/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2021 is being considered by the examiner.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious a test system for testing immersive coolants used for electric motors, comprising: a tank for containing a sample of the coolant; at least two coils positioned within the tank such that they will be immersed in the coolant when the tank contains coolant; a DC (direct current) power source; a junction electrically connected to the power source, operable to deliver DC current to the first path, and to receive DC current from the second path; an inverter electrically connected on the first path between the junction and the first coil, operable to convert DC current to AC current for activating the first coil; and a rectifier electrically connected on the second path between the junction and the second coil, operable to convert induced AC current from the second coil to DC current, in conjunction with the remaining claim limitations.
Regarding claim 2: This claim is allowable due to at least its dependency on claim 1.
Regarding claim 3: The prior art, alone or in combination, fails to anticipate or render obvious a method of simulating the effect of electric motors on immersive coolants, comprising: placing a sample of the coolant in a tank; immersing at least two conductive coils in the tank; providing DC current from a DC power source to an inverter, which converts the DC current to AC current for activating the first coil; using a rectifier to convert induced AC current from the second coil to DC current; and delivering the DC current from the rectifier back to the DC power source, in conjunction with the remaining claim limitations.
Regarding claims 4-5: These claims are allowable due to at least their dependency on claim 3.
Regarding claim 6: The prior art, alone or in combination, fails to anticipate or render obvious a method of testing immersive coolants used for electric motors, comprising: placing a sample of the coolant in a tank; immersing at least two conductive coils in the tank; providing DC current from a DC power source to an inverter, which converts the DC current to AC current for activating the first coil; using a rectifier to convert induced AC current from the second coil to DC current; and delivering the DC current from the rectifier back to the DC power source, in conjunction with the remaining claim limitations.
Regarding claims 7-11: These claims are allowable due to at least their dependency on claim 6.
     Regarding the 09/15/2021 IDS: Fuse et al. (JP 2002116185 A, prior art of record via 09/15/2021 IDS) and Da Silva et al. (WO 9314394 A1, prior art of record via 09/15/2021 IDS), alone or in combination with any prior art of record, fail to anticipate or render obvious the instant claims.
     Fuse et al. (JP 2002116185 A) teaches (FIG. 4) two coils 7 and 8, wherein coil 7 is an excitation coil and coil 8 is a detection coil, said coils 7 and 8 forming an induction sensor. Fuse fails to teach a junction electrically connected to the power source, operable to deliver DC current to the first path, and to receive DC current from the second path; an inverter electrically connected on the first path between the junction and the first coil, operable to convert DC current to AC current for activating the first coil; and a rectifier electrically connected on the second path between the junction and the second coil, operable to convert induced AC current from the second coil to DC current.
     Da Silva et al. (WO 9314394 A1) teaches (FIGS. 1-2) two coils 21 and 22, wherein coil 21 is an excitation coil and coil 22 is a sensing coil, said coils 21 and 22 forming an induction sensor. Da Silva further teaches: a DC power source 70; a junction (71) electrically connected to the power source (70), operable to deliver DC current to the first path (31). Da Silva appears to at least suggest, though fails to explicitly teach, an inverter electrically connected on the first path between the junction and the first coil, operable to convert DC current to AC current for activating the first coil (e.g. page 6, lines 19-24 and page 7, lines 10-16). Da Silva fails to teach that the junction (e.g. 71) is operable to receive DC current from the second path (41/42) and a rectifier electrically connected on the second path between the junction and the second coil, operable to convert induced AC current from the second coil to DC current.
     Aside from the 09/15/2021 IDS, as set forth in the previous Office action, the closest prior art found by the examiner is Payne et al. (US 6511851 B1, prior art of record) and Wakamatsu (US 5659251 A, prior art of record). Payne (FIG. 8) and Wakamatsu (e.g. FIG. 5) each teach a tank, at least two coils positioned within the tank such that they will be immersed in the fluid, wherein a first coil is electrically connected to a first test path, wherein a second coil is electrically connected to a second test path, and wherein the first coil and the second coil are spaced at a predetermined distance such that electrical activation of the first coil induces current in the second coil. Payne and Wakamatsu each fail to teach the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856